        Case 1:19-mc-00145-TSC Document 387 Filed 01/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases
                                                             Case No. 19-mc-0145 (TSC)
 LEAD CASE: Roane, et al. v. Barr
 THIS DOCUMENT RELATES TO:
 Roane, et al. v. Barr, No. 05-2337


        UNOPPOSED MOTION FOR LEAVE TO RESPOND
  TO THE NOTICE BY COUNSEL FOR PLAINTIFF CORY JOHNSON

       Defendants respectfully seek leave to submit a response to counsel for Plaintiff Cory

Johnson’s notice to the Court filed earlier today, January 6, 2021. (Johnson’s counsel did not

comply with this Court’s September 14, 2020, order requiring the parties to seek leave before

filing.) As reflected in the attached proposed response, the notice misconstrues Johnson’s medical

records and contains statements that give the incorrect impression that Defendants did not

promptly respond to Johnson’s counsel’s request for updated medical records. Defendants’

response would provide corrections and clarifications that would aid the Court. Leave to file should

therefore be granted. Johnson does not take a position on this motion for leave to file.

                                         *       *       *
       Case 1:19-mc-00145-TSC Document 387 Filed 01/06/21 Page 2 of 2




Respectfully submitted,

JEFFREY BOSSERT CLARK                        MICHAEL R. SHERWIN
Acting Assistant Attorney General            Acting United States Attorney

JEAN LIN                                     BRIAN P. HUDAK
Special Litigation Counsel                   Acting Chief, Civil Division

JONATHAN KOSSAK, D.C. Bar #991478            By: /s/ Johnny Walker
CRISTEN C. HANDLEY, MO Bar #69114            JOHNNY H. WALKER, D.C. Bar #991325
BRADLEY P. HUMPHREYS,                        Assistant United States Attorney
  D.C. Bar #988057                           555 4th Street, N.W.
Trial Attorneys                              Washington, District of Columbia 20530
Federal Programs Branch                      Telephone: 202 252 2575
Civil Division, Department of Justice        Email: johnny.walker@usdoj.gov
1100 L Street, N.W.                          Counsel for Defendants
Washington, District of Columbia 20005
(202) 514-3716
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov

Dated: January 6, 2021




                                         2
